DETAILED ACTION

Terminal Disclaimer
1.	The terminal disclaimer (TD) filed on 9/15/21 is disapproved for the following reasons:
This application was filed on or after September 16, 2012.  The person who signed the TD is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
It is required that the TD be resubmitted, no fee is required.
Note that PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA. A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee. 
Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.         Claims 1, 4-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,727,421. Although the claims at issue are not identical, they are not distinct from each other because:
Instant Application
US Patent No 10,727,421
Claim 1.  A light emitting device, comprising:



a second hole transporting layer comprising a polymerized chiral nematic liquid crystal material;



a light emitting layer comprising a polymerized chiral nematic liquid crystalline material; 

an electron transporting layer comprising a polymerized chiral nematic liquid crystal material;



wherein said polymerized chiral nematic liquid crystal materials in each layer have an extraordinary refractive index and an ordinary refractive index and a difference between said extraordinary and ordinary refractive indices of the polymerized chiral nematic liquid crystal material in each of said layers varies by less than 10% from a difference between said extraordinary and ordinary refractive indices of the polymerized chiral nematic liquid crystal material in each other of said layers.

                       Claim 11 also corresponds to

                       Claims 4 and 14 correspond to 

                       Claims 5 and 15 correspond to

                       Claims 6 and 16 correspond to

                       Claims 7 and 17 correspond to

                       Claims 8 and 18 correspond to

                       Claims 9 and 19 correspond to

                       Claims 10 and 20 correspond to





a second hole transporting layer comprising a polymerized chiral nematic liquid crystal material;



a light emitting layer comprising a polymerized chiral nematic liquid crystalline material;

a first electron transporting layer comprising a polymerized chiral nematic liquid crystal material; and

a second electron transporting layer …        

wherein said polymerized chiral nematic liquid crystal materials in each layer have an extraordinary refractive index and an ordinary refractive index and a difference between said extraordinary and ordinary refractive indices of the polymerized chiral nematic liquid crystal material in each of said layers varies by less than 10% from a difference between said extraordinary and ordinary refractive indices of the polymerized chiral nematic liquid crystal material in each other of said layers.

Claim 1
                            
Claim 2  

Claim 3 

Claim 4 

Claim 5 

Claim 6

Claim 7

Claim 8




Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
0.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893